Citation Nr: 1818609	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served over 19 years of active duty between January 1958 and November 1979.  He also had two years of unverified inactive service.  He has numerous awards and decorations for his many years of service, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2012 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the RO denied entitlement to a TDIU.

In February 2015, the RO found clear and unmistakable error (CUE) in the September 2011 rating decision that had granted service connection for CAD with an evaluation of 10 percent effective July 21, 2011.  Therefore, the RO assigned an effective date of May 24, 2011 for the award of service connection for CAD and assigned a 60 percent initial rating, exclusive of a period of a temporary total rating from May 25, 2011 to August 31, 2011. 

The Veteran requested a Board hearing, but in October 2015, he withdrew this request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU is REMANDED below.


FINDING OF FACT

The medical evidence indicates the Veteran's service-connected CAD is best measured by the ejection fraction test results, which have never been 30 percent or less. 
CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In this case, neither the Veteran nor his representative has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Initial Rating Claim for CAD - Analysis

The Veteran is in receipt of an initial rating of 60 percent for CAD, exclusive of a period of a temporary total rating from May 25, 2011 to August 31, 2011.  He contends that a higher rating is warranted.

The Veteran's CAD has been properly evaluated DC 7005.  38 C.F.R. § 4.104.  Under this code, the current 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The next highest rating is 100 percent, which requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The provisions of 38 C.F.R. § 4.104, Note (2), define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

Turning to the evidence, the Veteran was afforded a VA examination in October 2011.  Based on the interview-based stress test, the VA examiner stated that at the level of greater than three to five METs, the Veteran had symptoms of fatigue and dyspnea.  The VA examiner noted that the Veteran indicated that joint pain was the limiting factor with brisk walking, at three to five METs level.  The VA examiner stated that ejection fraction was a more accurate indicator of the Veteran's cardiac functional capacity than METs.  The Veteran's ejection fraction was 55 percent in February 2011.

The Veteran underwent a cardiac catheterization on May 12, 2011, which showed a 45 percent ejection fraction and multivessel diffuse coronary artery disease.  On May 25, 2011, he underwent coronary artery bypass graft X2.

In February 2012, the Veteran stated that he could not walk two blocks, had difficulty breathing, had no energy, and suffered from severe fatigue and weakness.  He stated that he could not lift or stand for more than five minutes.  He stated that he could not even take an evening stroll. 

A November 2013 VA cardiology note indicated that the Veteran had no dyspnea on exertion for two blocks, but was fatigued after two to three blocks.  He had occasional palpitations when lying down on his side with his ear on the pillow.  He also had mild orthostatic dizziness.  

The Veteran was afforded a VA examination in July 2016.  He reported experiencing a loss of stamina since his coronary artery bypass graft (CABG) procedure in May 2011.  A February 2011 echocardiogram report indicated that the Veteran's ejection fraction was 55 percent.  A March 2011 myocardial perfusion scan indicated that the Veteran's ejection fraction was 40 percent on rest and 37 percent post-stress.  An exercise stress test was not performed due to a medical contraindication.  The VA examiner performed an interview-based METs test and opined that the Veteran had symptoms of fatigue and dyspnea with a one to three METS level, which is consistent with activities such as eating, dressing, taking a shower, and slow walking for one to two blocks.  While this METS level was not solely due to the service-connected CAD, the VA examiner stated that he could not determine the METS solely due to the cardiac condition without resorting to speculation.  The VA examiner stated that the ejection fracture provided a more objective estimate of cardiac function than the METs estimate.

In August 2016, the Veteran stated that since his May 2011 surgery he could not walk one block without stopping to rest and catch his breath.  He stated that he had no energy and spent most of his day sitting in his recliner at home.  

Upon review of all evidence of record, lay and medical, the Board finds that a rating in excess of 60 percent for the Veteran's CAD disability is not warranted.  Both VA examiners clearly stated that this Veteran's ejection fracture provided a more objective estimate of cardiac function than the METs estimate.  In other words, although both VA examiners provided METs estimates based on an interview with the Veteran, they also both concluded, in their medical opinion, that this was not the most reliable indicator of his disability level.  Rather, they opined the ejection fraction was the better estimate of his cardiac function.  Therefore, although the 2017 examiner estimated METs at 1-3, this estimate should not be used to evaluate the Veteran's disability because it is not as accurate an indicator of his cardiac function as the ejection fraction test results.  To warrant a 100 percent rating, his ejection fraction would have to be less than 30 percent; that is not shown.  He does not have congestive heart failure. 

While the Veteran's subjective lay statements are certainly important evidence, the medical professionals have opined the estimates they made based on those statements are simply not as reliable an indicator of his cardiac function as the ejection fraction.  The probative value of the METs estimates is greatly diminished because of these opinions, and the Board does not have the medical expertise to conclude otherwise.  The 2017 examiner provided a rationale for this conclusion, stating that the METs estimate was not based only on the heart condition, but that other non-cardiac conditions likely contributed to the METs estimate.  Based on the examiners' statements, it is clear the most probative evidence is the ejection fraction, and the Board will use that to evaluate the Veteran's CAD.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for an increased initial rating for CAD because he does not have an ejection fraction of 30 percent or less.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 60 percent for CAD is denied.


REMAND

The Veteran last worked full-time in 2005.  His last employer indicates he left his position to care for his mother who was ill.  The Veteran states he became too disabled to work in May 2011 due to his heart disease.  He is a high school graduate and was trained as a locksmith in 1996.  He then worked as a locksmith from 1996 to 2005. 

Both the 2011 and 2016 VA examiners concluded ejection fraction was a more objective indicator of the Veteran's cardiac function, as the METs based estimate included impairment due to non-cardiac conditions.  The 2011 examiner concluded the heart condition had no effect on the Veteran's ability to work, while the 2016 examiner stated it precluded strenuous physical activity.  The Veteran's heart condition has had the same rating the entire time, though, so it is difficult to understand how such contrary conclusions as to functional abilities could be reached.  Given that is clear both examiners found non-cardiac conditions affected the Veteran's physical abilities, it would be helpful to have an opinion from a cardiologist as to the functional limitations resulting from the heart condition alone.


Furthermore, the RO last considered the TDIU claim in the 2015 Statement of the Case.  Since that time, additional relevant evidence has been added to the file, including VA examinations.  The RO did not consider the new evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the VA treatment records from the Memphis VAMC, including the Jonesboro clinic, from February 2015 to the present.

2.  ONLY AFTER the above-listed records have been obtained to the extent possible, provide the Veteran's claims file to a cardiologist to obtain an opinion.  After a review of the file, including the 2011 and 2016 C&P examination reports, the cardiologist should provide an opinion as to the functional effects of the Veteran's heart condition(s) alone on his ability to obtain or maintain employment.

3.  The AOJ should then readjudicate the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


